                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLNA
                               CHARLOTTE DIVISION
                                  3:20CV525-GCM

DAVID WAYNE MOORE,                  )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                  ORDER
                                    )
CITY OF CHARLOTTE,                  )
                                    )
      Defendant.                    )
____________________________________)

        This matter is before the Court upon its own motion. Defendant has filed a Motion to
Dismiss Portions of the Plaintiff’s Complaint with Prejudice, arguing that certain claims were
filed outside of the applicable statutes of limitations periods as a result of Plaintiff’s failure to
timely obtain an alias and pluries summons. It appears to the Court that the issue of equitable
tolling may be relevant to the Motion, yet it is only addressed in two paragraphs in Defendant’s
Reply brief. Accordingly, the Court directs each party to file a supplemental brief addressing the
issue of equitable tolling and whether it should be applied herein. Each brief shall be a maximum
of 10 pages and shall be filed within 14 days of this Order.
        IT IS SO ORDERED.

                                         Signed: January 13, 2021




         Case 3:20-cv-00525-GCM Document 22 Filed 01/15/21 Page 1 of 1
